This office action is in response to Applicant’s amendments/remarks received March 8, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 6, 17 are canceled.  Claims 1-5, 7-16, 18-19 are under consideration.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090304804; cited as US 9114127 on IDS 07.08.19, previously cited) in view of Yen II (US 6264988; IDS 07.08.19, previously cited), Wang et al. (2006 Hernia 10:  502-506; previously cited), (Fernandes et al. (US 4440679; IDS 07.08.19, previously cited), and Hosseini et al. (2002 Iranian Biomedical Journal 6(4):  135-140; IDS 07.08.19, previously cited).

Yen discloses one particular application is in the field of hemostasis, where after intravenous infusion, the device (the albumin nanospheres) may capture molecules inside the body, such as a single component or a variety of coagulation factors, which then render the combination of device plus biological molecule capable of decreasing blood loss or shortening (improving) bleeding time…These devices are expected to greatly benefit patients with insufficient platelet concentrations or diminished platelet function, or in patients with tendencies of bleeding due to other causes, including cancer, aplastic anemia, surgical patients where perioperative loss is expected to be extensive but erythrocyte or platelet transfusion services are lacking, (at least [0003]-[0004]).  
It is further disclosed that the device in combination will effective molecules can take the form of targeting the device to the wound site, or enhancement of endogenous platelet function (in a thrombocytopenic condition or in a patient with normal platelet concentration), or any number of unknown mechanisms ([0013]).  
The albumin spheres mimic the function of platelets and may be regarded as “artificial platelets” (at least [0046]).
Yen discloses that thrombocytopenic animals intravenously infused with the protein device showed improved bleeding time and less blood loss from surgical wounds.  It is expected that animals with normal platelet count after infusion of said protein device will also have less blood loss or bleeding tendencies when challenged ([0026]).
Patients that are expected to benefit included thrombocytopenic patients from dilutional thrombocytopenia, cancer, thrombocytopenia from cancer treatments, idiopathic 
Yen does not explicitly teach treating the condition radiation-induced skin insult and/or including the stabilizers sorbitol or sodium caprylate into the fibrinogen-coated albumin sphere composition.   
Yen II discloses fibrinogen-coated albumin spheres may be administered to treat or ameliorate a variety of conditions and diseases, such as but not limited to thrombocytopenia resulting from radiation therapy (col. 3 lines 40-65).  In the working examples, Yen II discloses administering the albumin spheres to rabbits subjected to gamma radiation (at least col. 15-17).
It is known in the art that radiation therapy in cancer patients has profound effects, acute and long-term, on skin and tissues (Wang et al. p. 502).  It is disclosed that hemostasis is essential in wound healing of previously irradiated skin (p. 504).
Fernandes et al. disclose adding a stabilizing amount of a polyol to a solution and/or suspension containing thermally sensitive therapeutically active proteins prior to heating so that 
It was further known that sodium caprylate is an effective stabilizer in heat treated albumin solutions (Hosseini et al. p. 135).  Hosseini et al. disclose that sodium caprylate was effective in minimizing protein changes above temperatures of 60° C (p. 138-139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a patient for a radiation-induced skin insult comprising a) preparing a protein nanoparticle suspension containing submicron fibrinogen-coated albumin nanospheres, sorbitol, and/or sodium caprylate; b) administering intravenously to the patient subjected to ionizing radiation, a therapeutically effective concentration of the protein nanoparticle suspension to promote hemostasis and healing of the radiation-induced injury, including skin toxicity and/or wounds from the ionizing radiation (instant claims 1-5, 7-16, 18-19).  The motivation to do so is provided by the prior art.  Yen discloses that compositions comprising fibrinogen-coated albumin nanospheres have hemostatic functions, mimics the function of platelets, and are administered to treat thrombocytopenic patients and patients who are not yet thrombocytopenic, nor thrombocytopathic, but are expected to need platelet transfusion or erythrocyte transfusion, including treatment of wounds, cancer treatments, aplastic anemia.  It is disclosed that the 
It would have been obvious to one of ordinary skill to prepare the fibrinogen-coated albumin nanospheres with at least sorbitol, and/or sodium caprylate because Fernandes et al. and Hosseini et al. disclose that sorbitol and sodium caprylate can be used for the same purpose as the stabilizers of Yen.  As noted above, Yen discloses that the suspension of albumin nanospheres can comprise stabilizers and be subjected to sterilization by heat and were still efficacious when administered (p. 26-28, working example 14) and that terminal sterilization of the albumin nanospheres would be expected to kill all common bacteria and viruses (p. 21 [0287]) (instant claims 1, 10).
Regarding the claimed concentration of fibrinogen-coated albumin nanospheres of 16 mg per kg weight of the patient (instant claims 1, 10), it would have been obvious to arrive at the claimed concentration by routine optimization in view of the prior art.  Yen discloses administering determined doses of mg of spheres per kg weight of the subject, i.e. including a low dose 3 mg/kg, medium dose 10 mg/kg, a dose of 27 mg/kg, a highest dose of 30 mg/kg, etc. (see at least working examples 8-12).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this 
Regarding instant claims 2, 7, 13, 18, Yen discloses producing the albumin nanospheres without the presence of added surfactant or detergents and include the addition of a cross-linking agent (glutaraldehyde) to the protein solution, followed by the addition of a desolvation agent to the protein-glutaraldehyde solution, where the desolvation agent comprises ethyl alcohol, sodium chloride, and glutaraldehyde (at least p. 31 claims 31-39).
Regarding instant claims 8, 19, as noted above, Yen discloses that the suspension of albumin nanospheres can comprise stabilizers and be subjected to sterilization by heat and were still efficacious when administered (p. 26-28, working example 14) and that terminal sterilization of the albumin nanospheres would be expected to kill all common bacteria and viruses (p. 21 [0287]).  As noted above, Fernandes et al. and Hosseini et al. disclose that sorbitol and sodium caprylate can be used for the same purpose as the stabilizers of Yen for albumin proteins.  Therefore, it would have been obvious to add said sorbitol and/or sodium caprylate to the initial solution or suspension comprising albumin.
Regarding instant claims 3, 14, as noted above, Yen discloses method steps for preparing fibrinogen-coated albumin spheres with a stabilizer and for administration to a subject in need thereof (see at least working examples 6-7, 11-12, and the teachings of Yen already noted above).  Yen discloses that by using dialyzed human serum albumin, which had lower salt contents, a high concentration of spheres could be obtained in the suspension and that the spheres were monodisperse in size (at least [0037], ]0038]).  

Regarding instant claim 12, Wang et al. disclose early radiation-induced skin reactions include transient erythema 1-2 days after radiation (p. 503).  As noted above, Yen/Yen II discloses fibrinogen-coated albumin spheres for treating wounds in patients subjected to cancer treatments, including radiation, where the fibrinogen-coated albumin spheres promote hemostasis and wound healing.  Therefore, one of ordinary skill would have reasonable expectation that the fibrinogen-coated albumin spheres when administered to treat a radiation-induced injury, would also treat transient erythema.
Regarding instant claims 4-5, 15-16, Yen discloses that the albumin nanospheres are equally effective whether fibrinogen molecules are bound in vivo and/or bound in vitro (at least [0056], see at least working examples 6-7, 11-12, and the teachings of Yen already noted above).  Yen discloses various concentrations of fibrinogen bound to the albumin nanospheres, including 3.5, 2.7, 3.1, 0 ug of fibrinogen per mg sphere (example 7) and at levels that saturate the saturate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious to arrive at the claimed ratio of fibrinogen parts to albumin nanosphere parts because Yen discloses the same fibrinogen-coated albumin spheres as claimed for treating patient populations encompassed by the instant claims and that the albumin nanospheres are equally effective whether fibrinogen molecules are bound in vivo and/or bound in vitro; therefore, it would have been routine to determine that various amounts of bound fibrinogen will be equally efficacious.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  
Regarding independent claims 1 and 10, Applicant asserts that the claim has been amended to include a dosage of “16 mg/kg”, thereby differentiating the range from Yen.  Applicant assert that in In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree" (see MPEP 716.02).  The marked improvement of using 16 mg/kg over 8 mg/kg is supported by the present application in "using one single injection (16 mg of FAS per kg) with FAS containing half the "fibrinogen content" can improve the rate of healing after the ulcer has appeared" (see present application; para. 00110).  Consequently, the use of 16 mg/kg in claim 1 over the 8 mg/kg taught in the range of Yen '127 illustrate a marked improvement.

In both Groups 1 and 2, the size of the ulcer (or wound) began to decrease immediately after the administration of the albumin nanospheres, where when measured on Day 6, the wound sizes for both groups have reduced by about 50% (application publication paragraph 0117).  Therefore, the albumin nanospheres at both concentrations 8 mg/kg or 16 mg/kg, appear to have the same marked improvement of healing a wound site.
The specification does disclose that the improvement in healing in Group 2 may be faster than in Group 1, however, the difference may not be statistically significant due to the small number of animals used in these experiments (application publication paragraph 0117).  However, this would be obvious and expected by one of ordinary skill since a higher concentration of the therapeutic is being administered.
Therefore, Applicant’s remarks regarding marked improvement of the 16 mg/kg dose over the 8 mg/kg dose are not persuasive for at least the reasons noted above.
Applicant asserts that as admitted by the Office on Page 4 of the Office Action, Yen '127 only teaches administering a specific dosage of 3 mg/kg, 10 mg/kg and 30 mg/kg, and only for Application No.: 16/505,257 Docket No.: AP584-19improving the bleeding time (BT) of thrombocytopenic patients (see Yen '127; col. 47; lines 24- 38).  It is further pointed out that the dosages described in Yen '127 are specific single administered dosages and not a range.  Yen '127 does not disclose, teach or suggest administering a dosage range of 16-24 mg/kg, which the present application describes as being beneficial in increasing a concentration of white blood cells in the patient. 
Applicant’s remarks are not persuasive.  
Regarding Applicant’s remarks that the dosages described in Yen are specific single administered dosages and not a range, the remarks are not persuasive.  MPEP 2144.05 already notes that a “range” can be disclosed in multiple art references each reciting a set amount; therefore, the recited 16 mg/kg would reasonably fall within the range of the prior art, i.e. 3 mg/kg, 10 mg/kg and 30 mg/kg.  
Regarding Applicant’s remarks that Yen '127 only teaches administering the specific dosages and only for the purpose of Application No.: 16/505,257 Docket No.: AP584-19improving the bleeding time (BT) of thrombocytopenic patients (see Yen '127; col. 47; lines 24- 38), the remarks are not persuasive.
In this instance, Yen already discloses that the albumin nanospheres are to enhance hemostasis and can also improve the hemostatic condition of patients when given as a prophylactic treatment for patients who are also not thrombocytopenic.  It is further disclosed that the albumin nanospheres can be targeted to the wound site ([0013]).
Therefore, Yen already discloses therapeutic doses of the albumin nanospheres that improve healing at a wound site, such as a low dose 3 mg/kg, medium dose 10 mg/kg, a highest dose of 30 mg/kg, etc.  
It would be obvious to one of ordinary skill that a wound is an injury that needs to be healed regardless if the patient is thrombocytopenic or not thrombocytopenic. 

Therefore, one of ordinary skill could reasonably arrive at the claimed concentration of 16 mg/kg albumin nanospheres by routine optimization for treating a radiation-induced injury, including a skin insults or wounds from radiation, since the prior art discloses the same fibrinogen-coated albumin spheres as claimed for treating patient populations encompassed by the instant claims.
Applicant asserts that regarding Yen II, while Yen II may teach the use of fibrinogen-coated particles in administration after gamma irradiation, there is no teaching in Yen II for administering the albumin nanospheres to promote healing of the skin toxicity or reduce a size of the ulcer.
Applicant’s remarks are not persuasive.  In this instance, it is known in the art that radiation therapy in cancer patients has profound effects, acute and long-term, on skin and tissues (Wang et al. p. 502).  It is disclosed that hemostasis is essential in wound healing of previously irradiated skin (p. 504).
As noted above, Yen already discloses that the albumin nanospheres are to enhance hemostasis and can also improve the hemostatic condition of patients when given as a prophylactic treatment for patients who are also not thrombocytopenic and in patients with tendencies of bleeding due to other causes, including cancer (at least [0003]-[0004]).  
Therefore, one of ordinary skill would have reasonable motivation to administer the albumin nanospheres of Yen to a patient for treating radiation-induced injuries, including skin .
Regarding Applicant’s remarks on hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, the prior art reasonably discloses administering fibrinogen-coated albumin spheres to treat conditions resulting from radiation therapy (at least Yen II), where it is recognized that radiation therapy in cancer patients has profound effects, acute and long-term, on skin and tissues, and that healing of irradiated skin involves hemostasis (at least Wang et al.), and where it is further disclosed that the fibrinogen-coated albumin spheres enhance hemostasis and improve hemostatic conditions (Yen; Yen II).  Therefore, one of ordinary skill would have reasonable motivation to administer the albumin nanospheres of Yen to a patient for treating radiation-induced injuries, including skin wounds caused by the radiation, including toxicities or ulcers, because it was known that hemostasis is critical in wound healing of irradiated skin.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12-16 of copending Application No. 15233779 (‘779) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘779 application claims are drawn to a method of using a protein nanoparticle suspension comprising albumin spheres, the method comprising administering to a patient having at least one condition, a predetermined amount of the protein nanoparticle suspension, where the condition is a radiation-induced injury (burn) (see claim 1 of the ‘779 application), where the albumin spheres are bound or coated with fibrinogen molecules (see claim 12 of the ‘779 application), where the albumin nanoparticle suspension also comprises at least sorbitol and sodium caprylate (see claim 15 of the ‘779 application).  The ‘779 application claims also recite administering the same concentration of the albumin spheres, i.e. 16 mg per kg of weight of the patient.  If the instant .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicant’s remarks regarding the provisional nonstatutory double patenting rejection over the ‘779 application have been considered but they are not persuasive.
Applicant asserts that the administration dose “16 mg/kg” of the instant claims is to promote healing of skin toxicity or reduce a size of the ulcer.  The claims identified in the ‘779 application do not teach these limitations.
Applicant’s remarks are not persuasive.  As noted above, the ‘779 application claims also recite administering the same concentration of the albumin spheres, i.e. 16 mg per kg of weight of the patient, where the patient is also suffering from a radiation-induced skin injury or toxicity, i.e. a burn.
Therefore, the instant claims and the ‘779 application claims both reasonably recite administering the same albumin spheres to the same patient population.

Claims 1-5, 7-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9114127 (‘127) in view of Yen (supra), Fernandes et al. (supra), Hosseini et al. (supra), and Yen II (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims .
Regarding the properties of instant claims 1, 10, where the administered albumin spheres treat radiation-induced skin toxicity, it is submitted that in view of the noted teachings of Yen/Yen II, it would have been obvious that the protein nanoparticle suspension of the ‘127 patent claims can also be administered to treat radiation-induced injuries, including bleeding and wounds and burns.  Since the fibrinogen-coated albumin spheres of the ‘127 patent claims and Yen appear to be the same as the claimed fibrinogen-coated albumin spheres and the ‘127 patent claims recite administering the fibrinogen-coated albumin spheres to patient populations encompassed by the instant claims and at the same dose, it is submitted that the properties of instant claim 1 would be naturally present and/or naturally occur from the fibrinogen-coated albumin spheres of the ‘127 patent claims when administered to treat a patient before or after an onset of at least one condition, i.e. for patient conditions selected from cancer, cancer treatment, not yet thrombocytopenic.


Reply:  Applicant’s remarks regarding the nonstatutory double patenting rejection over the ‘127 patent have been considered but they are not persuasive.
Applicant asserts that the administration dose “16 mg/kg” of the instant claims is to promote healing of skin toxicity or reduce a size of the ulcer.  The claims identified in the ‘127 patent do not teach these limitations.
Applicant’s remarks are not persuasive.  As noted above, any deficiencies not recited in the ‘127 patent claims are reasonably provided by at least Yen/Yen II, Fernandes et al., and Hosseini et al.  
Therefore, the instant claims and the ‘127 patent claims both reasonably recite administering the same albumin spheres to the same patient population.

Claims 1-5, 7-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9226898 (‘898) in view of Yen (supra), Fernandes et al. (supra), Hosseini et al. (supra), and Yen II (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘898 patent claims are drawn to a method of using a protein nanoparticle suspension comprising albumin spheres, the method comprising administering to a patient having at least one condition, a predetermined amount of the protein nanoparticle suspension.  Claim 3 of the .
Regarding the properties of instant claims 1, 10, where the administered albumin spheres treat radiation-induced skin toxicity, it is submitted that in view of the noted teachings of Yen/Yen II, it would have been obvious that the protein nanoparticle suspension of the ‘898 patent claims can also be administered to treat radiation-induced injuries, including bleeding and wounds and burns.  Since the fibrinogen-coated albumin spheres of the ‘898 patent claims and Yen appear to be the same as the claimed fibrinogen-coated albumin spheres and the ‘898 patent claims recite administering the fibrinogen-coated albumin spheres to patient populations encompassed by the instant claims and at the same dose, it is submitted that the properties of instant claim 1 would be naturally present and/or naturally occur from the fibrinogen-coated albumin spheres of the ‘898 patent claims when administered to treat a patient before or after an onset of at least one condition, i.e. for patient conditions selected from cancer, cancer treatment, not yet thrombocytopenic.
If the instant components and/or elements are not recited in the ‘898 patent claims, it would have been obvious to incorporate said components and/or elements into the ‘898 patent claims, in view of the noted teachings of Yen, Fernandes et al., Hosseini et al., and Yen II, noted above.

Reply:  Applicant’s remarks regarding the nonstatutory double patenting rejection over the ‘898 patent have been considered but they are not persuasive.
Applicant asserts that the present application is a divisional application of and claims priority to the ‘898 patent.
Applicant’s remarks are not persuasive.  The instant application is actually a CIP of U.S. Application 14953066 (‘066), now abandoned, where the ‘066 application is a DIV of the ‘898 patent.
Therefore, the instant application is not a direct divisional of the ‘898 patent, as asserted by Applicant.

Claims 1-5, 7-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504641 (‘641) in view of Yen (supra) and Yen II (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘641 patent claims are drawn to a method of using a protein nanoparticle suspension comprising albumin spheres, the method comprising administering to a patient having at least one condition, a predetermined amount of the protein nanoparticle suspension.  The ‘641 patent claims differ from the instant claims by not reciting a dose of 16 mg/kg of the albumin nanoparticle suspension.  However, in view of the noted teachings of Yen/Yen II above, it would have been obvious to one of ordinary skill to arrive at the claimed range of spheres per kg weight of the patient in view of Yen/Yen II because Yen/Yen II discloses the same fibrinogen-coated albumin spheres as claimed for treating patient populations encompassed by the instant claims and at the same dose.

Additionally, regarding instant claims 1, 10, claims 2, 10 of the ‘641 patent recite the patient condition is selected from exposure to trauma, radiation, drugs, infectious agents, and reactive antigens from external sources.  Claims 1, 11-12 of the ‘641 patent recite adding sorbitol and sodium caprylate to the protein nanoparticle suspension comprising albumin spheres
If the instant components and/or elements are not recited in the ‘641 patent claims, it would have been obvious to incorporate said components and/or elements into the ‘641 patent claims, in view of the noted teachings of Yen/Yen II, above.

Reply:  Applicant’s remarks regarding the nonstatutory double patenting rejection over the ‘641 patent have been considered but they are not persuasive.

Applicant’s remarks are not persuasive.  As noted above, any deficiencies not recited in the ‘641 patent claims are reasonably provided by at least Yen/Yen II, Fernandes et al., and Hosseini et al.  
Therefore, the instant claims and the ‘641 patent claims both reasonably recite administering the same albumin spheres to the same patient population.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656